The document designated as bill of exceptions No. 5 was in fact a motion for new trial. It *Page 609 
contains eleven subdivisions complaining of various matters occurring upon the trial. To invoke a review on appeal of the rulings of the court of which complaint is made in the present motion for new trial, they should have been challenged at the time the rulings were made and bills of exception preserved as required by Art. 667, C. C. P., 1925, and the civil statutes to which it refers. A motion for new trial cannot be made the substitute for a bill of exceptions. Many announcements of this law will be found in Vernon's Tex. C. C. P., 1925, Vol. 2, p. 362, note 22. Among them will be mentioned Morse v. State,83 Tex. Crim. 153; Watson v. State, 87 Tex.Crim. Rep.; Wilson v. State, 87 Tex.Crim. Rep.; Reid v. State, 88 Tex. Crim. 364; Claybrook v. State, 95 Tex.Crim. Rep.; Madison v. State, 95 Tex.Crim. Rep.; Flowers v. State,98 Tex. Crim. 253.
Deeming the other matters to which the motion for rehearing relates, properly decided and sufficiently discussed in the original hearing, further reference to them is omitted.
The motion is overruled.
Overruled.